Citation Nr: 0218151	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for synovitis of the left ankle.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to 
November 2001.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of 
the Regional Office (RO) that, in pertinent part, granted 
service connection for synovitis of the left ankle and 
migraine headaches, and assigned evaluations of 10 percent 
and noncompensable, respectively.  The veteran has 
disagreed with the ratings assigned for these service-
connected disabilities.


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
aching and mild swelling, without limitation of motion or 
weakness.

2.  The veteran's migraine headaches average no more than 
one prostrating attack in two months.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
synovitis of the left ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).

2.  An initial evaluation of 10 percent for migraine 
headaches is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  The statement of the case issued 
in May 2002 informed the veteran of the VCAA, and set 
forth its provisions.  It also set forth the actions 
required by the veteran and the assistance the VA provides 
in the development of a case.  Further, the veteran was 
apprised of that evidence she needed to submit, and the 
VA's development activity.  The correspondence reflects 
that the veteran's representative received a copy.  There 
is no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate her claim, as well as the 
actions expected of her and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA examination reports.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Factual background

The service medical records disclose that the veteran was 
seen in January 2001, a little more than one year after 
her left ankle fracture.  It was noted that she was 
considering going back to a more aggressive physical 
therapy program.  She complained of some pain on the 
lateral side of the ankle and some localized swelling on 
the lateral side.  There was no pain referable to the 
joint itself.  An examination revealed that most of the 
veteran's discomfort was overlying the distal fibula at 
the level of the fracture.  The ankle joint was on its 
own.  It was completely asymptomatic.  She had somewhat 
decreased range of motion with only about 15 degrees of 
dorsiflexion and about 20 degrees of plantar flexion.  She 
lacked a little bit of inversion on the left ankle.  X-ray 
studies showed acceptable alignment and healing of the 
fracture.  

The service medical records also show that the veteran was 
seen on a number of occasions for complaints pertaining to 
migraine headaches.  She complained of frequent headaches 
in September 2001, and indicated that they occurred about 
1-2 times per month.  

On a report of medical history in October 2001, in 
conjunction with the separation examination, it was 
reported that the veteran had fractured her left ankle in 
December 1999 and that it was casted.  It was not 
considered disqualifying.  She also reported frequent 
headaches and noted that she had been started on 
medications for them in September 2001.  It was indicated 
that her headaches had decreased in frequency since the 
medication.  A clinical evaluation of the lower 
extremities was normal, as was a neurologic evaluation. 

A VA orthopedic examination was conducted in November 
2001.  The veteran reported that her left ankle "aches a 
little bit."  She stated that there were fewer symptoms as 
she was not running.  An examination of the left ankle 
revealed mild swelling of the lining of the ankle with no 
effusion.  The ankle itself was nontender over the entire 
ankle.  It easily dorsiflexed to 30 degrees, and plantar 
flexion was to 45 degrees, without pain and without 
weakness to resistance.  There was no laxity in the ankle 
when the ligaments were stressed.  Both calf measurements 
were sixteen inches.  There was no evidence of any lack of 
endurance or lack of coordination.  The diagnosis was 
status following undisplaced fracture of the lateral 
malleolus of the left ankle with no objective findings 
other than a mild synovitis and no significant disability 
noted. 

The veteran was afforded a general medical examination by 
the VA in November 2001.  She related that if she 
developed a headache at work, she would take Advil and it 
would get a little better.  She reported that she 
occasionally would lie down and rest.  She indicated that 
she was able to finish her work.  She stated that she had 
a headache about two to three times a week, usually in the 
morning.  She claimed that she did not have headaches 
after she started taking medication in September 2001.  
She claimed that the medication helped relieve her 
headaches.  Following an examination, the pertinent 
impression was migraine headaches.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

As the veteran takes issue with the initial rating 
assigned when service connection was granted for a left 
ankle disability and migraines, the Board must evaluate 
the relevant evidence since the effective date of the 
awards; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A. Left ankle

A 20 percent evaluation may be assigned for severe 
limitation of motion of the ankle.  When the limitation of 
motion is moderate, a 10 percent evaluation will be 
assigned.  Diagnostic Code 5271.

The VA examination conducted in November 2001 demonstrated 
that although the veteran complained the left ankle ached 
"a little bit," the veteran had full range of motion of 
the left ankle and there was no pain or weakness on 
resistance.  In addition, no laxity was present.  It is 
significant to point out that the examiner concluded that 
the only finding was mild synovitis.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations in support 
of her claim for monetary benefits.  As noted above, in 
order to assign a higher rating, the evidence must 
establish that severe limitation of motion is present.  
The medical evidence simply does not provide any basis to 
conclude that a higher rating is warranted.  

The Board has also considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of pain or 
weakness in the left ankle.  It must also be observed that 
the examiner specifically noted that there was no 
indication of lack of endurance or coordination.  
Therefore, a higher rating is not warranted under these 
provisions.

	B.  Migraine headaches 

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 
percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 
months over the last several months, a 10 percent 
evaluation may be assigned.  With less frequent attacks, a 
noncompensable evaluation may be assigned.  Diagnostic 
Code 8100.

The record clearly demonstrates that the veteran's 
headaches have decreased in frequency since she was placed 
on medications in September 2001.  However, when she was 
examined by the VA in November 2001, she stated that she 
still had headaches several times a week.  She apparently 
still took medication to relieve her symptoms.  It is 
noted that she reported that when she had a headache at 
work, she sometimes would have to lie down.  In light of 
the fact that she still gets headaches, the Board believes 
that a 10 percent evaluation is warranted.  There is no 
basis in the record for a 30 percent evaluation.  Such a 
rating would require that the prostrating headaches to be 
of sufficient frequency, and the medical evidence fails to 
establish that this criterion has been met.


ORDER

An initial evaluation in excess of 10 percent for 
synovitis of the left ankle is denied.

An initial evaluation of 10 percent for migraine headaches 
is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

